DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/14/2022.
Currently claims 1-2 and 5-12 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 03/14/2022,
Claims 1-2 and 5-12 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2013/0257201 A1 to Lemke teaches, a conductor installing structure for an insulated gate bipolar transistor (IGBT) module (Figs. 12-13; [0072]), comprising: 
a substrate (16; mounting plate; Fig. 4; [0051]), a conductor (9/10; connection pins; Fig. 4; [0051]), and an insulation sleeve (17; insulating bushes; Fig. 4; [0051]) sleeved on the conductor (9/10) and insulatedly isolating the conductor (9/10) from the substrate (16) (Fig. 4; [0051], [0056]).  
Note: The electrical machine taught by Lemke can be used in any power device module ([0003] – [0004]) including IGBT.

    PNG
    media_image1.png
    387
    713
    media_image1.png
    Greyscale

wherein the insulation sleeve (17) comprises: 
an insulation bushing (17b; bush shaft) sleeved on the conductor (9/10) (Figs 7-9; [0069] – [0070]), and 
an insulation plate (49; abutment collar) fixed with the circumferential side wall of the insulation bushing (17b) (Figs 7-9; [0069] – [0070]), 
wherein the insulation plate (49) is arranged on (including other intervening layers) an installing surface (16b; underside of mounting plate 16; Fig. 7; [0060]; considering both sides of mounting plate 16 as installing surface) of the substrate (16) where the conductor (9/10) is located (Figs 7-9; [0069] – [0070]).  

    PNG
    media_image2.png
    463
    425
    media_image2.png
    Greyscale

However, neither Lemke nor any cited prior art, appear to explicitly disclose, in context, wherein the insulation plate, on one side close to an edge of the substrate, has an outer extension, and the outer extension protrudes out of an outside edge of the installing surface of the substrate where the conductor is located.
Specifically, the aforementioned ‘wherein the insulation plate, on one side close to an edge of the substrate, has an outer extension, and the outer extension protrudes out of an outside edge of the installing surface of the substrate where the conductor is located,’ is material to the inventive concept of the application at hand to solve the problem of how to increase the creepage distance of the IGBT module while improving its reliability.
Examiner’s note: The examiner notes that there is no motivation for Lemke to use an outer extension protruding out of the outside edge of the installing surface of the substrate with an additional teaching.
Dependent claims 2 and 5-12 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2 and 5-12 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/09/2022